Citation Nr: 0301812	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement of an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2001, 
a statement of the case was issued in February 2001, and a 
substantive appeal was received in March 2001.  

In his March 2001 substantive appeal, the veteran makes 
reference to numerous physical problems.  It is unclear if is 
intending to raise new claims based on any such disorders.  
This matter is hereby referred to the RO for clarification 
and any necessary action. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested 
symptomatology more nearly approximating occupational and 
social impairment with deficiencies in most areas.

2.  By rating decision in September 1969, entitlement to 
service connection for deafness of the left ear was denied on 
the basis that it was the result of a preservice injury; a 
notice of disagreement was not received to initiate an appeal 
from this determination. 

3.  In April 1974, the RO determined that no change was 
warranted in the prior denial of service connection for 
hearing loss; a notice of disagreement was not received to 
initiate an appeal from this determination. 

4.  Evidence received subsequent to the April 1974 decision 
is cumulative or redundant and is not, either by itself or in 
connection with other evidence of record, so significant that 
it must be considered to fairly decide the merits of the 
veteran's underlying claim of entitlement to service 
connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 70 percent, but no higher, for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (2002).

2.  The April 1974 denial of service connection for left ear 
hearing loss is the most recent final determination on that 
issue.  38 U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
left ear hearing loss.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002), 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
PTSD and the criteria for the reopening of claims based on 
the submission of new and material evidence.  The discussions 
in the rating decision, statement of the case, and November 
1999 letter explaining the process for reopening finally 
denied claims have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the February 2001 statement of the 
case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
extensive VA medical records and several VA psychiatric 
examination reports including a November 1999 VA psychiatric 
examination report.  As the record shows that the veteran has 
been afforded a VA psychiatric examination in connection with 
his increased rating claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  The Board finds that an 
examination is not necessary in order to decide whether new 
and material evidence has been received to reopen the left 
ear hearing loss claim.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims.

Analysis

A.  Increased Rating for PTSD 

Service connection for PTSD was established by a February 
1990 rating decision and a 10 percent disability evaluation 
was assigned, effective from February 6, 1989.  By August 
1993 rating decision, the RO declined to increase that 
evaluation.  Following the receipt of VA outpatient treatment 
records dated from December 1998 and April 1999 and VA 
psychiatric examination report dated in November 1999, the RO 
again addressed the issue of an increased rating for PTSD.  
By January 2000 rating decision, the denied an increased 
rating for PTSD.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows:

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The most recent VA psychiatric examination took place in 
November 1999.  On examination, the veteran complained of 
problems in all areas of his life.  He indicated that he 
lived alone in a remote area as a caretaker on the property 
he lived on.  He reported that he was close to his daughter 
and to his step-daughter and her two daughters who live 
locally.  He indicated that although he had a few friends, he 
lives alone.  The veteran reported that he had not worked a 
regular job in 10 years.  He also stated that he patrolled 
his property and set up booby traps around it in order to 
protect himself.  He indicated that he was often anxious, 
angry, and despondent.  He had difficulty accomplishing tasks 
and hardship with decision making.  He had nightmares of 
Vietnam and intrusive thoughts that interfered with 
concentration.  He indicated that he heard voices of dead 
friends and that he would see black-clad figures that he knew 
were not there.  The veteran stated that he "sat and 
contemplated" without knowing how the day went by.

On objective examination, the veteran was poorly groomed.  
His mood was labile and mostly depressed.  His affect was 
full.  His thought process was loose and tangential and at 
times illogical and obscure.  He was a poor historian and had 
trouble following the "train of conversation."  However, he 
appeared to be oriented and of above average intelligence.  
His insight and judgment were poor, and with respect to 
impulse control, he exhibited some inappropriate laughter.  
He was psychologically disorganized.  The examiner indicated 
that specialized testing raised the possibility that the 
veteran might be malingering or exaggerating his symptoms or 
extremely psychologically disorganized.  The examiner 
diagnosed PTSD, recurrent major depression by history, a rule 
out personality disorder, not otherwise specified.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.  
The examiner commented that the veteran's history was 
consistent with reported in the claims file, but his 
presentation at the interview was not consistent with the 
descriptions in the record.  The examiner indicated that with 
only one contact it was difficult to know what to make of 
this.  He commented that it was certainly possible that the 
veteran's condition had deteriorated.  

The claims file does not include any ongoing treatment 
reports, and it appears that the most recent VA psychiatric 
examination prior to the November 1999 examination was in 
1992.  

The November 1999 examination clearly revealed significant 
psychiatric symptomatology.  Unfortunately, no other 
relatively recent psychiatric reports are available as it 
appears that there is no ongoing treatment.  The Board is 
therefore left with the November 1999 examination as 
essentially the only evidence upon which to base a 
determination as to the current severity of his service-
connected PTSD.  

Although the VA examiner did note that certain test results 
as well as the veteran's interview raised the possibility of 
exaggerated symptoms, the examiner also indicated that 
psychological disorganization might also be the reason for 
noted inconsistencies.  With this in mind, the Board notes 
that there is clear evidence of impairment of short and long-
term memory, impaired judgment, impaired abstract thinking 
and disturbances of motivation and mood.  These symptoms are 
listed among the criteria for a 50 percent rating which is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity.  However, there is 
also some evidence of impaired impulse control, neglect of 
personal hygiene, and obsessional rituals (in the form of 
patrolling the property and setting traps).  These symptoms 
are listed among the criteria for a 70 percent rating. 

The Board also notes that a GAF score of 40 was assigned.  
The global assessment of function (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
The Board notes that a GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). 

While the veteran's demonstrated PTSD symptoms do not clearly 
fall within the grouping of symptoms for either a 50 percent 
or a 70 percent rating, after considering the assigned GAF 
score (which seems to be more in keeping with certain 
criteria listed for a 70 percent rating, such as illogical, 
obscure or irrelevant speech), the Board believes that the 
PTSD disability picture more nearly approximates the criteria 
for a 70 percent rating.  

However, the Board must also find that the clear 
preponderance of the evidenced is against entitlement to the 
highest rating of 100 percent.  While the veteran reported 
that he heard voices of dead friends and sometimes saw black-
clad figures that he knew were not there, the Board does not 
believe that these incidents are indicative of persistent 
hallucinations.  There is also no persuasive evidence of 
gross impairment in thought processes, nor is there grossly 
inappropriate behavior, disorientation of time or place, or 
loss of memory for names of close relatives or his own name.  
The record also does not show that a persistent danger of the 
veteran hurting himself or others.  

In sum, the Board finds that a 70 percent rating for PTSD is 
warranted.  In making this determination, the Board has 
resolved all reasonable doubt in the veteran's favor.  38 
C.F.R. § 4.3.

B.  New and Material Evidence to reopen a claim of 
Service Connection for Left Ear Hearing Loss 

By rating decision in September 1969, the RO denied 
entitlement to service connection for left ear hearing loss 
on the basis that the loss of auditory acuity in the left ear 
was the result of a preservice accident.  A notice of 
disagreement was not received to initiate an appeal, and the 
September 1969 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  In April 1974, the RA determined that a change 
was not warranted in the September 1969 decision.  A notice 
of disagreement was not received from the April 1974 
decision, and it also became final.  38 U.S.C.A. § 7105(c).  
The veteran subsequently again advanced a hearing loss claim, 
and by rating decision in January 2000, the RO determined 
that new and material evidence had not been received to 
reopen the claim.  The present appeal ensued. 

As noted above, the prior RO decisions became final because a 
timely notice of disagreement was not received to initiate an 
appeal from either determination.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  The Board also notes that this new 
legislation expressly provides that the duty to assist shall 
not be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

New and material evidence for purpose of the present case is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  

Evidence of record at the time of the April 1974 decision 
includes certain service medical records as well as post-
service medical records, including a January 1969 VA 
audiological examination.  Based on the record at that time, 
the RO denied the veteran's claim on the basis that deafness 
of the left ear was the result of a preservice accident.    

Additional evidence submitted since April 1974 includes 
certain service medical records reflecting left ear hearing 
loss.  However, these service medical records are duplicative 
of evidence already of record.  Because the additional 
evidence submitted is merely duplicative of evidence already 
of record, the Board concludes that new and material evidence 
within the meaning of applicable law and regulations has not 
been submitted.  38 C.F.R. § 3.156.  The claim has therefore 
not been reopened. 




ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
warranted.  To this extent, the appeal is granted.  

The veteran's claim of entitlement to service connection for 
left ear hearing loss has not been reopened.  To this extent, 
the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

